Case 3:16-cr-00479-N Document 384 _ Filed OUSO/19 Page 10f2 PagelD 1371
“AO 8g" (Rey. 08/09) Subpoena to Testify at a Hearing or Trial in a Criminal Case - TXND (Rev. 01/
*
Case No. 3:16-CR-479-N

PROOF OF SERVICE

This subpoena for (name of individual and title, if any) Ronald Cunningham
was received by me on (date) /-2$-) 4

MM I served the subpoena by delivering a copy to the following named persons on [-29-19
In the UsSms

 

Ce block ad OFtbo

Ld

(fea

 

 

 

mye

my PLETE i
YEG Bag 2%

[-] I returned the subpoena unexecuted because:

 

 

 

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to
the witness fees for one day's attendance, and the mileage allowed by law, in the amount of $

oe
My fees are $ QD for travel and $ 6S

 

for services, for a total of $ oO

I declare under penalty of perjury that this information is true

Date: )-29-/9

 

— Server's signature
Kory naradd Vonesens , Se. (4) 59 vpn
Prtfited name and title

 

 

Hos Commerce St, CM 1657
Pallas , CK 75292
Server's address

Additional information regarding attempted service, etc:

 
 

. Case 3:16-cr-00479-N Document 384 Filed 01/30/19 Page2of2 PagelD 1372

 

” 40 89 Bev. 08/09) Subpoena to Testify at a Hearing or Trial in a Criminal Case - TXND (Rev. 01/12) a
United States Distrig£ (GOUTt cover « m O°
for the DALLAS Fey ee NAIK

Northern District of Texas 8 JAN 9
8 P2902

Case No. 3:16-CR-479-N

United States of America
Vv.

 

Carlos Luis Venegas, et al
Defendant

 

Ne Nee ee ee ee

SUBPOENA TO TESTIFY AT A HEARING OR TRIAL IN A CRIMINAL CASE

To: Ronald Cunningham

YOU ARE COMMANDED to appear in the United States district court at the time, date, and place shown below to
testify in this criminal case. When you arrive, you must remain at the court until the judge or a court officer allows you to leave.

 

 

Place of Appearance: |1100 Commerce Street, Third Floor Courtroom No.: [1505
Dallas, Texas 75242

 

 

 

 

Date and Time: |January 28, 2019 @ 9:00 am. |

 

 

You must also bring with you the following documents, electronically stored information, or objects (blank ifnot
applicable):

CLERK OF COURT

Sighature of Clerk ot Deputy Clerk

Date: Jan 11, 2019

 

 

 

The name, address, e-mail, and telephone number of the attorney representing (name of party) United States of America

 

, who requests this subpoena, are:

 

Myria Boehm, Assistant United States Attorney
Myria.Boehm@usdoj.gov,

United States Attorney's Office,

1100 Commerce Street, 3rd Floor

Dallas, Texas 75242

Telephone: (214) 659-8600
